Citation Nr: 0521019	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arterial ischemia of 
the left lower extremity (claimed as left hip pain).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to June 
1961.  

This matter arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran was afforded a personal 
hearing at the RO before the undersigned in May 2005.  A 
transcript of the hearing is associated with the claims file.

The Board of Veterans' Appeals (Board) notes that the issue 
of entitlement to service connection for left hip pain was 
previously denied in a December 1998 rating action.  The 
veteran did not appeal the December 1998 decision, and it 
became final.  However, in its December 1998 decision, the RO 
construed the underlying disability at issue as orthopedic in 
nature.  In his current appeal, the veteran asserts that he 
suffers from a vascular disability (arterial ischemia) of the 
left lower extremity that results in pain.  The Board has 
therefore elected to consider this matter on a de novo basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the course of his personal hearing, the veteran 
indicated that he underwent a physical examination in 1962 
when he went to work for the United States Postal Service 
(USPS).  The veteran also provided a history of working as a 
civilian for the Department of the Army at the Presidio from 
1965 to 1985, and that he received routine physical 
examinations during that period.  As the reports of those 
examinations are pertinent to the issue on appeal and in the 
control of the federal government, VA must make a reasonable 
effort to obtain those records.  38 C.F.R. § 3.159(c)(1) 
(2004).  Current VA medical records from the VA Palo Alto 
Healthcare System (VAPAHCS) reflecting diagnosis and 
treatment for arterial ischemia of left lower extremity must 
also be obtained.

The Board further notes that service medical records document 
that the veteran received treatment for left hip pain in 
March 1958.  There is also current medical evidence from the 
San Francisco VA Medical Center (VAMC) reflecting that the 
veteran's complaints of hip/buttock pain have been attributed 
arterial ischemia.  The veteran testified that his treating 
physician had told him that it was possible that the pain he 
experienced in service was the initial manifestation of his 
arterial ischemia.  In view of the foregoing, the Board finds 
that a VA examination is necessary to address the etiology of 
the arterial ischemia of the veteran's left lower extremity.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Obtain the veteran's complete medical 
file from the VAPAHCS from September 2003 
and associate it with the claims folder.  

2.  Obtain the veteran's complete medical 
file from USPS, including reports of 
examinations.  The veteran reports 
working for the USPS in Parkside Station, 
San Francisco, and Rincon Annex from 1962 
to 1965.  Attempts to obtain these 
records, and any response received, 
should be properly annotated in the 
claims folder.

3.  Obtain the veteran's complete 
civilian medical file (reflecting his 
employment at the Presidio) from U.S. 
Department of the Army dated from 1965 to 
1985.  Attempts to obtain these records, 
and any response received, should be 
properly annotated in the claims folder.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and etiology of 
the veteran's arterial ischemia of the 
left lower extremity.  Based upon a 
review of the claims folder, the 
physician should provide an opinion as to 
whether there is a 50 percent probability 
or greater (as likely as not) that the  
arterial ischemia of the veteran's left 
lower extremity had its onset in service 
or is otherwise etiologically related to 
his active service.  The claims folder 
and a copy of this remand should be made 
available to the examiner.  A discussion 
of the facts and the medical principles 
involved will be of considerable 
assistance to the Board.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the April 2004 SSOC and discussion of all 
pertinent laws and regulations.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


